Citation Nr: 0427619	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  98-10 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased disability evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from November 1964 to December 
1966.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which increased the veteran's disability 
rating for his PTSD from 10 percent disabling to 30 percent 
disabling.  He has since continued to appeal his claim for an 
increased disability evaluation.  See AB v. Brown, 6 Vet. 
App. 35, 39 (1993).   


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility-his 
or VA's, it was for obtaining the supporting evidence, and 
all relevant evidence necessary for an equitable disposition 
of his appeal has been obtained.

2.  The veteran's PTSD is manifested by mild short-term 
memory impairment, social isolation, sleep impairment, and a 
restricted affect, but is not productive of occupational and 
social impairment due to such symptoms as:  circumstantial, 
circumlocutory, or stereotyped speech; panic attacks; 
difficulty in understanding complex commands; impaired long-
term memory; impaired thought processes; and mood 
disturbances.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 30 percent 
for PTSD.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.126, 4.130, 
Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The October 1997 rating 
decision appealed, the April 1998 statement of the case, and 
the March 2004 supplemental statement of the case, as well as 
the September 2002 letter to the veteran, notified him of the 
evidence considered and the pertinent laws and regulations.  
The RO also indicated it would review the information of 
record and determine what additional information was needed 
to process his claim.  And the September 2002 letter, in 
particular, apprised him of the type of information and 
evidence needed from him to support his claim, what he could 
do to help in this regard, and what VA had done and would do 
in obtaining supporting evidence.  See, e.g., 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  That 
type of notice is what is specifically contemplated by 
the VCAA.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and VA medical 
records have been obtained.  In addition, the veteran was 
afforded two VA examinations in connection with his claim.  
Also, he was provided several other opportunities to submit 
additional evidence in support of his claim - including 
following the RO's September 2002 VCAA letter.  There is no 
indication that other evidence, specifically pertaining to 
the claim for an increased rating for his PTSD, needs to be 
obtained.  So the Board finds that the duty to assist has 
been satisfied and the case is ready for appellate review.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Recently, in Pelegrini v. Principi, No. 01-944, 2004 U.S. 
App. Vet. Claims LEXIS 370 (June 24, 2004) ("Pelegrini 
II"), the United States Court of Appeals for Veterans Claims 
(Court) vacated its previous decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) ("Pelegrini I") and 
remanded the case to the Board for further development and 
consideration.  Pelegrini II revisited the requirements 
imposed upon VA by the VCAA.  See, too, VAOPGCPREC 7-2004 
(July 16, 2004) further discussing these requirements cited 
in Pelegrini II.  The Pelegrini II Court held, among other 
things, that a VCAA notice, as required by 38 U.S.C. § 
5103(a) (West 2002), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II, 2004 U.S. App. Vet. Claims LEXIS 
370, at *18-*21.  

In this case, as mentioned, the veteran was provided the 
required VCAA notice in a September 2002 letter.  That letter 
was sent after the initial adjudication of his claim in 
October 1997.  So compliance with the explicit timing 
requirements of §5103(a) is impossible without the 
nullification of that initial RO decision.  No matter, 
though.  In Pelegrini II, the Court stated it was (1) 
"neither explicitly nor implicitly requiring the voiding or 
nullification of any AOJ [agency of original jurisdiction] 
action or decision and (2) the appellant is entitled on 
remand to VCAA-content-complying notice."  Id. at *28.  The 
Court further stated that in order to comply with the 
veteran's right to appellate review under 38 C.F.R. §7194(a), 
a remand may require readjudication of the claim by the AOJ 
once complying notice is given, unless AOJ adjudication is 
waived by the claimant.  Id. at *32-*33, citing Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 1339, 1341-
42 (Fed. Cir. 2003) ("holding that the Board is not 
permitted, consistent with section 7104(a) to consider 
'additional evidence without having to remand the case to the 
AOJ for initial consideration [or] without having to obtain 
the appellant's waiver [of such remand]'").  This suggests 
that in cases where, as here, the VCAA notice was sent after 
the RO's initial unfavorable decision, it is appropriate for 
the Board to remand the claim to the RO for further 
development and readjudication.  But since, in this 
particular case, the September 2002 VCAA notice was provided 
before the veteran's March 2004 supplemental statement of the 
case and before his appeal was certified to the Board for 
adjudication, he already has been fully apprised of this law 
and given more than ample opportunity to identify and/or 
submit additional supporting evidence.  Consequently, 
satisfactory measures already have been taken to overcome the 
problems with the VCAA timing requirements as outlined in 
Pelegrini II.

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at *23.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the September 2002 VCAA notice letter 
that was provided to the veteran does not contain the precise 
language specified by the Pelegrini II Court in its 
description of the "fourth element" of the VCAA 
notification requirement, the Board finds that the veteran 
was otherwise fully notified of the need to give VA any 
evidence pertaining to his claim.  And as indicated in 
VAOPGCPREC 7-2004, VA need not use any magical language in 
conveying this message to him.  Moreover, in another recent 
precedent opinion of VA's General Counsel it was held that 
the language in Pelegrini I, which is similar to the language 
in Pelegrini II, stating that VA must request all relevant 
evidence in the claimant's possession was mere dictum and, 
thus, not binding.  See VAOGCPREC 1-2004 (Feb. 24, 2004) 
(the Court's statements in Pelegrini I that sections 5103(a) 
and 3.159(b)(1) require VA to include such a request as part 
of the notice provided to a claimant under those provisions 
is obiter dictum and is not binding on VA); see also 
Pelegrini II, 2004 U.S. App. Vet. Claims LEXIS 370, *52 
(Ivers, J., dissenting).  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c).

With respect to the VCAA letter of September 2002, the 
veteran was informed that he had 30 days to submit additional 
evidence, but was not informed that he had up to one year to 
submit evidence.  Nonetheless, it has been over one year 
since that letter.  And, 38 C.F.R. § 3.159(b)(1) (2003) was 
invalidated by the United States Court of Appeals for the 
Federal Circuit in Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
September 2003).  The offending regulatory language suggested 
that an appellant must respond to a VCAA notice within 30 
days and was misleading and detrimental to claimants whose 
claims were prematurely denied short of the statutory one-
year period provided in 38 U.S.C.A. § 5301(a).  Thus, that 
regulatory provision, which is similar to the 30-day notice 
alluded to above, was invalid because it was inconsistent 
with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  See also 
Schrafrath v. Derwinski, 1 Vet. App. 589 (1991).   
Nevertheless, where, as here, the veteran is appealing the 
rating for an already established service-connected 
condition, his present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, the veteran was granted service connection for 
his PTSD in a May 1993 rating decision.  A 10 percent 
disability evaluation was assigned, effective March 1992.  
The veteran filed a notice of disagreement in June 1993, and 
the RO issued a statement of the case in January 1994, but 
the veteran did not perfect his appeal.  In March 1995, the 
veteran filed a claim for an increased disability evaluation 
for his PTSD.  May 1996 and July 1996 rating decisions denied 
the veteran's claim for a disability evaluation in excess of 
10 percent.  The veteran did not appeal these decisions.

The veteran submitted VA medical records in support of a 
claim for an increased disability evaluation in July 1997.  
An October 1997 rating decision granted the veteran's claim, 
and increased his disability evaluation for PTSD to 30 
percent disabling, effective July 1997.  The veteran filed a 
notice of disagreement in January 1998, and the RO issued a 
statement of the case in April 1998.  The veteran perfected 
his appeal in May 1998.  

The pertinent medical evidence of record consists of VA 
medical records and two VA examination reports.

VA medical records indicate that the veteran was hospitalized 
for alcohol and cocaine dependence from December 1996 to 
January 1997 and for polysubstance dependence and emphysema 
from June 1997 to July 1997.  According to the discharge 
summaries, the veteran was not psychotic or suicidal.  He 
denied a significant medical history and identified abuse by 
an alcoholic father and marital problems as reasons for his 
relapses.

The veteran was first afforded a VA examination in August 
1997.  According to the examination report, the veteran 
complained of persistent and worsening PTSD symptoms.  He 
also complained of nightmares, flashbacks, irritability, 
unemployment due to an inability to take orders from others, 
drug and alcohol abuse, decreased interest in activities, 
feeling detached from others, poor concentration, 
hypervigilance, and hyperstartle response.  The veteran 
reported that he had been married since 1978, and that he was 
unemployed after having worked in construction for 12 years.  
He also reported that he had degree in electrophysics, but 
that he had never worked in that field and that he had 
several legal problems following his service.  

Mental status examination showed that the veteran was well 
groomed and intelligent.  He was "an impressive 
personality."  His speech was clear, goal-oriented, and 
regular in rate and rhythm.  There was no evidence of a 
thought disorder or psychosis.  He was tense and anxious 
while discussing his PTSD symptoms and Vietnam experiences, 
but otherwise his mood was euthymic.  There was no evidence 
of suicidal or homicidal thoughts.  His insight and judgment 
were fair and he was "[c]ognitively intact."  The diagnoses 
were PTSD and poly-substance abuse.  A Global Assessment of 
Functioning (GAF) score of 40 was assigned.

The veteran was most recently afforded a VA examination in 
October 2002.  According to the examination report, the VA 
examiner reviewed the veteran's VA medical records, including 
those of substance abuse recovery and PTSD groups that the 
veteran attended from 1997 to 1999.  The veteran denied any 
psychiatric or other mental health treatment since then.  The 
veteran also denied taking psychotropic medications and 
denied psychiatric or substance abuse inpatient treatment.  
The veteran reported that he was unemployed from 1992 until 
2000, but that he returned to work in 2000 and that he had 
been working 5 days a week, whenever work was available, 
since that time.  He also reported regular work attendance.  
The VA examiner noted the veteran's long history of alcohol 
and substance abuse, and that the veteran related that he 
infrequently continued to abuse alcohol without dependence or 
effect on occupational functioning.  The veteran complained 
of nightmares, moderate hypervigilance, indifference to his 
future, a distant relationship with his wife, social 
isolation, and passive suicidal ideation.

Mental status examination showed that the veteran had 
adequate hygiene and grooming.  He was alert and oriented.  
His speech was spontaneous, relevant, and normal in rate and 
rhythm.  His mood was neutral with a congruent, but 
restricted affect.  His thought process was logical, goal-
oriented, and without evidence of a formal thought disorder.  
He denied hallucinations and delusions, except for when using 
drugs or alcohol.  His long-term memory, attention, and 
concentration were intact, but his short-term memory was 
mildly impaired.  He denied panic attacks, rituals, or 
obsessive thoughts.  He related having occasional passive 
suicidal thoughts, without intent or a plan, but denied 
homicidal thoughts.  His judgment and insight were intact.  
The diagnoses were chronic PTSD and polysubstance abuse.  A 
GAF score of 55 was assigned for moderate symptoms and social 
impairment, including marital conflict, a lack of ambition, 
and social isolation.  A GAF score of 51 to 55 was assigned 
for his PTSD over the past year.

According to the current regulations, a mental disorder 
should be evaluated "based on all the evidence of record 
that bears on occupational and social impairment . . . ."  
See 38 C.F.R. § 4.126(a) (2003).  His PTSD is currently 
evaluated as 30 percent disabling under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  A 30 percent disability evaluation is 
warranted where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks, chronic sleep impairment, and mild memory 
loss.  A 50 percent disability evaluation is assigned under 
this Code for occupational and social impairment due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  A 100 
percent disability evaluation is warranted for PTSD which is 
productive of total occupational and social impairment, due 
to such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
the names of close relatives, own occupation, or own name.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411.

Upon reviewing the rating criteria in relation to the 
veteran's PTSD, the Board finds that his disability picture 
is most consistent with the currently assigned 30 percent 
disability evaluation and that an increased disability 
evaluation is not warranted.  The objective clinical evidence 
of record does not show that he has panic attacks more than 
once per week, difficulty understanding complex commands, 
impaired long-term memory, impaired abstract thinking, 
impaired judgment, disturbances of motivation and mood, or 
circumstantial, circumlocutory, or stereotyped speech.  There 
is no evidence that he experiences delusions, hallucinations, 
or obsessive-compulsive rituals.  Moreover, he has coherent 
speech and logical thought processes, as well as unimpaired 
judgment and insight.  Furthermore, he was alert and oriented 
at his recent VA examination, with good hygiene and grooming.  
And, while the veteran was tense and anxious when discussing 
his war experiences and he reported nightmares, these 
occasional manifestations of symptomatology are contemplated 
by his current disability evaluation and do not interfere 
with his ability to work.  

Additionally, the Board observes that the veteran does not 
require psychiatric treatment or medication for his PTSD.  
Moreover, his most recent GAF score, as a result of 
the impact of his service-connected PTSD, was reported to be 
51 to 55.  This is indicative of moderate symptoms such as a 
flat affect or occasional panic attacks, or moderate 
difficulty in social or occupational functioning 
(i.e., few friends, conflicts with peers).  See the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV).  See, 
too, 38 C.F.R. § 4.130.  Therefore, his symptomatology most 
closely fits within the criteria for the currently assigned 
30 percent rating.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his PTSD has resulted 
in marked interference with his employment (that is, beyond 
that contemplated by his current schedular rating) 
or necessitated frequent periods of hospitalization so as to 
render impractical the application of normal rating schedule 
standards.  Rather, by his own admission, he has only been 
hospitalized for treatment of his drug and alcohol abuse and 
has been employed on an essentially full-time basis since 
2000.  So there is no basis for referring this case to the 
Director of VA's Compensation and Pension Service for extra-
schedular consideration.  See, e.g., Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for a higher rating for the 
PTSD, on either a schedular or extra-schedular basis, so the 
benefit-of-the-doubt rule does not apply.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for a rating in excess of 30 percent for PTSD is 
denied.



	                        
____________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



